DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 January 2019 and 16 June 2020 are being considered by the examiner. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 includes numbers corresponding to the hardware of an electronic control unit (22), a camera (30), an outer temperature sensor (34) and shown of figures 2 and 5. The examiner is suggesting removing the numbers for the hardware from the claim. 
 Appropriate correction is required.

Claim Interpretation
As currently claimed, independent claim 1 recites the limitation “determining whether it is day-time or night-time based at least on time information; if it is determined that it is night-time, performing a step S80”. The inclusion of the term "if" followed by a condition (with two or more implicit or explicit) possibilities, creates a limitation with optional language. Optional language within a claim creates more than one 
As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed/defined and unclaimed/undefined options to determine the broadest interpretation of the claim.
In claim 1, creates two options: one where it is day-time and a second where it is night-time. The option that is night-time scenario will be interpreted by the examiner for claim 1. Claims 2-4 are invoked for the situation where the invention is in a day-time scenario. Since claim 1 is being interpreted in the night-time option, claims 2-4 are not invoked. 
In claim 12, creates two options: one where it is day-time and a second where it is night-time. The option that is night-time scenario will be interpreted by the examiner for claim 12. Claims 13-15 are invoked for the situation where the invention is in a day-time scenario. Since claim 12 is being interpreted in the night-time option, claims 13-15 are not invoked. 
	Claim 5 includes the option of detecting lane markings in the last iteration or a second option of not detecting lane markings in the last iteration. The examiner is interpreting claim 5 when the system does detect lane markings. This interpretation also applies to claim 16.

	Claim 7 includes the option of detecting an object on the road in front of the vehicle or a second option of not detecting an object on the road in front of the vehicle. The examiner is interpreting claim 6 when the system does not detect an object on the road in front of the vehicle. This interpretation also applies to claim 17.
Claim 8 includes the option of if a blockage has been detected at least for each of last N1 iterations, and the cause of the blockage has been determined to be presumably said first cause for at least N2 iterations during the last N1 iterations or a second option of if a blockage has not been detected at least for each of last N1 iterations. The examiner is interpreting claim 8 when a blockage has been detected and N1 and N2 are predetermined to both be one. This interpretation also applies to claim 18.
In summary, the examiner is interpreting the applicant’s claims when it is night-time, traveling on a road with lane markings, without an object on the road in front of the vehicle.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding, claims 1-4, 8, 12-15 and 18 term “presumably” renders the claim indefinite because the term is generically means that something is very likely though not known for certain. This included term injects uncertainty in the claim, where the claim is not certain what is has decided. The goal of the claims is to identify a cause of blockage, but then the claim presumes a cause. The cause of the blockage has not been identified when a solution is presumed.
Regarding claims 4 and 15, the term "uniform landscape situation" renders the claim indefinite because the applicant’s specification does not define how to determine the landscape situation is uniform or not uniform. What determinations or characteristics does the applicant’s invention judge in its determination of a landscape situation being considered uniform versus non uniform? Clarification is requested.
Because claims 1 and 12 are rejected under 112, all dependent claims, claims 5-7, 9-11 and 16-17, are therefore rejected based on their dependency to claims 1 and 12. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (US Patent Number 8,045,760 B2). 
Regarding claim 1, Stam teaches a method for identifying a cause of blockage in a sequence of images provided by a camera mounted in a vehicle which is moving on a road (Stam: Col. 2 Lines 52-57, Col. 17 Line 66 -Col. 18 Lines 6; image sensor blockage detection method), the method comprising iteratively performing steps of: S10) acquiring an image of the camera (Stam: Col. 8 Lines 3-14; image sensor chosen natively acquires high dynamic range images); successively acquired images thus forming said sequence of images (Stam: Col. 8 Lines 3-14; acquiring multiple images of the same scene at multiple sensitivities in sequence); S20) detecting a blockage in last images of the sequence of images (Stam: Col. 17 Lines 52-65; determine if the image sensor is blocked); S60) determining whether it is day-time or night-time based at least on time information (Stam: Col. 6 Lines 23-40; night detect and day detect algorithms; a raw ambient light value is acquired from a corresponding photo sensor at intervals ranging from approximately 75 ms to approximately 125 ms); if it is determined that it is night-time, performing a step S80 comprising: S82) determining whether toggling front light(s) of the vehicle on/off causes a change in images acquired by the camera (Stam: Col. 6 Lines 23-40, Col. 7 Lines 26-36; a night detect algorithm is employed to enable automatic vehicle exterior light control).
Stam doesn’t explicitly teach S84) if it is determined that toggling front light(s) on/off causes a change in said images acquired by the camera, determining that for the current iteration, the cause of the blockage is presumably the road being dark. 
However, Stam is deemed to disclose an equivalent teaching. Stam includes a night detect algorithm for enabling and disabling automatic vehicle exterior lights (Stam: Col. 7 Lines 6-19). The prior art’s enabling and disabling of the vehicle’s exterior lights is a toggling of the lights on and off, which reads on the claimed limitation. Stam includes the transition from night detect off to night detect on at night detect medium preferably 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have toggled the lights on and off in order to maintain an exterior luminosity preferable for the automatic vehicle due to exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19).
Regarding claim 2, Stam teaches a method for identifying a cause of blockage according to claim 1, wherein the method further comprises, if, during an iteration, it is determined at step S60 that it is day-time, performing a step S70 comprising: S72) determining whether outside temperature is below a low temperature threshold;3PRELIMINARY AMENDMENTAttorney Docket No.: Q244345 Appln. No.: Entry into National Stage of PCT/EP2017/067157S73) if it is determined that the outside temperature is below the low temperature threshold, determining that for a current iteration, the cause of the blockage is presumably icing or fogging (not invoked).
Regarding claim 3, Stam teaches a method for identifying a cause of blockage according to claim 2, wherein the method further comprises at step S70, if it has been determined at step S72 that the outside temperature is below the low temperature threshold, performing the steps of: S74) determining whether dew point is reached; if it is determined that the dew point is not reached, determining that for the current iteration, the cause of the blockage is presumably icing or fogging with a first probability (P1); S75) if it is determined that the dew point is reached, determining that for the current iteration, the cause of the blockage is presumably icing or fogging with a second probability (P2) which is higher than the first probability (P1) (not invoked).
Regarding claim 4, Stam teaches a method for identifying a cause of blockage according to claim 2, wherein step S70 further comprises the step of: S78) if it is determined that the outside temperature is above the low temperature threshold or the dew point is not reached, determining that for the current iteration, the cause of the blockage is presumably a sunset/sunrise situation or a uniform landscape situation (not invoked).
Regarding claim 5, Stam teaches a method for identifying a cause of blockage according to claim 1, wherein the method further comprises, during an iteration, before performing step S60, performing steps of: S40) detecting lane markings in a last image of the sequence of images (Stam: Col. 16 Lines 27-35, Col. 19 Lines 52-59; if there are intermittent markings present in the image); and S45) if lane markings are detected in the last image, returning to step S10 of image acquisition (Stam: Col. 16 Lines 27-35, Col. 19 Lines 52-59; if there are intermittent markings present in the image, like stripes in the middle of the lane, the likelihood of fog index is quickly decreased).
Regarding claim 6, Stam teaches a method for identifying a cause of blockage according to claim 5, wherein the method further comprises, during an iteration, before performing step 540, performing steps of:  S30) determining whether a lane on which the vehicle moves has lane markings, based on position information of the vehicle and a database comprising records of lanes having lane markings (Stam: Col. 16 Lines 27-35; if there are intermittent markings present in the image, like stripes in the middle of the ; and S35) if a lane on which the vehicle moves does not have lane markings, returning to step S10 of image acquisition (not invoked).
Regarding claim 7, Stam teaches a method for identifying a cause of blockage according to claim 1, wherein the method further comprises, during an iteration, before performing step S60, performing steps of:  S50) detecting whether there is an object on the road in front of the vehicle, based on information other than information derived from the images (Stam: Col. 8 Lines 23-41, Col. 9 Lines 1-7; image acquired from an image sensor mounted in a controlled vehicle taken with a high sensitivity when none of the atmospheric conditions of interest are present and when no light sources from other objects or vehicles are present); S55) if no object is detected on the road in front of the vehicle, returning to step S10 of image acquisition (Stam: Col. 8 Lines 23-41, Col. 9 Lines 1-7;  the methods discussed herein for analyzing the images have equivalent application to all atmospheric conditions of interest).
Regarding claim 8, Stam teaches a method for identifying a cause of blockage according to claim 1, wherein the method further comprises, when, during an iteration, a first cause of blockage has been detected, performing the steps of: S90) assessing whether a blockage has been detected at least for each of last N1 iterations, and assessing whether the cause of the blockage has been determined to be presumably said first cause for at least N2 iterations during the last N1 iterations, N1 and N2 being predetermined numbers (Stam: Col. 8 Lines 33-41, Col. 19 Lines 30-40, Lines 52-67; upon detection of a blockage the above invention could be used to activate a cleaning; an equivalent series of images would have similar characteristics for atmospheric conditions of interest other than fog and the methods discussed herein for analyzing the ; and S110) if a blockage has been detected at least for each of last N1 iterations, and the cause of the blockage has been determined to be presumably said first cause for at least N2 iterations during the last N1 iterations, triggering an action based on the determination that the cause of the blockage is said first cause (Stam: Col. 19 Lines 30-40, Lines 52-67; upon detection of a blockage the above invention could be used to activate a cleaning or contamination removal system such a wiper, washer, defroster, heater or combination thereof designed to remove contamination from a surface in the path of the view of the image sensor).
Regarding claim 9, Stam teaches a method for identifying a cause of blockage according to claim 1, wherein the images are partial images which are part of larger images acquired by the camera (Stam: Col. 11 Lines 43-51, Col. 13 Lines 15-26; lights that are only in the top half of the image will be rejected).
Regarding claim 10, Stam teaches a computer program which is stored on a computer readable storage media, and which is suitable for being performed on a computer, the program including instructions adapted to perform the steps of a method according to claim 1 when it is run on the computer (Stam: Col. 20 Lines 44-55; automatic vehicle exterior light control system in accordance with the present invention may be adapted to employ the ambient light algorithms, the atmospheric condition detection algorithms, the image sensor blockage algorithms, the town operation detection algorithms, and the pedestrian or cyclist detection algorithms in conjunction with any of the methods or system responses discussed herein).
claim 11, Stam teaches a computer-readable recording medium including instructions of a computer program according to claim 10 (Stam: Col. 20 Lines 44-55; automatic vehicle exterior light control system in accordance with the present invention may be adapted to employ the ambient light algorithms, the atmospheric condition detection algorithms, the image sensor blockage algorithms, the town operation detection algorithms, and the pedestrian or cyclist detection algorithms in conjunction with any of the methods or system responses discussed herein).
Regarding claim 12, Stam teaches a driving assistance system, comprising (Stam: Col. 12 Lines 15-29; automatic high beam headlight activation) an electronic control unit (22), a camera (30) (Stam: Col. 2 Lines 46-57, Col. 7 Lines 6-19, Col. 17 Line 66-Col. 18 Line 6; an image sensor and associated optics; use of the night detect algorithm is particularly useful for enabling and disabling automatic vehicle exterior light control), an outer temperature sensor (34) (Stam: Col. Col. 15 Lines 33-38; temperature or humidity sensors), the electronic control unit (20), the camera (30) and the outer temperature sensor (34) being configured to be mounted in a vehicle (Stam: Col. 7 Lines 6-19, Col. 8 Lines 23-41, Col. 15 Lines 33-36, Fig. 2; night detect algorithm is particularly useful for enabling and disabling automatic vehicle exterior light control;  temperature or humidity sensors); wherein the electronic control unit (20) is configured to iteratively: S10) acquire an image of the camera (30) (Stam: Col. 8 Lines 3-14; image sensor chosen natively acquires high dynamic range images); successively acquired images thus forming said sequence of images (Stam: Col. 8 Lines 3-14; acquiring multiple images of the same scene at multiple sensitivities in sequence); S20) detect a blockage situation in last images of the sequence of images (Stam: Col. 17 Lines 52-65; ; S60) determine whether it is day-time or night-time based at least on time information (Stam: Col. 6 Lines 23-40; night detect and day detect algorithms; a raw ambient light value is acquired from a corresponding photo sensor at intervals ranging from approximately 75 ms to approximately 125 ms); and, if, during an iteration, the electronic control unit determines that it is night-time: S82) determine whether toggling front light(s) of the vehicle on/off causes contrast change in the images (Stam: Col. 6 Lines 23-40, Col. 7 Lines 26-36; a night detect algorithm is employed to enable automatic vehicle exterior light control).
Stam doesn’t explicitly teach S84) if the electronic control unit has determined that toggling front light(s) on/off causes contrast change in the images, determine that for the current iteration, the cause of the blockage is presumably the road being dark 
However, Stam is deemed to disclose an equivalent teaching. Stam includes a night detect algorithm for enabling and disabling automatic vehicle exterior lights (Stam: Col. 7 Lines 6-19). The prior art’s enabling and disabling of the vehicle’s exterior lights is a toggling of the lights on and off, which reads on the claimed limitation. Stam includes the transition from night detect off to night detect on at night detect medium preferably begins at a value between approximately 0.125 Lux and approximately 2 Lux (Stam: Col. 6 Lines 41-62). The prior art has a transitioning algorithm that moves from a night detect off to a night detected on based on the light detected outside the vehicle. Once the system moves into a night detect on scenario, the vehicle’s exterior lights are enabled in order to achieve a preferred luminosity exterior of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have toggled the lights on and off in order to maintain an exterior luminosity 
Regarding claim 13, Stam teaches a driving assistance system according to claim 12, wherein the electronic control unit is further configured, if, during an iteration, the electronic control unit has determined that it is day-time: S72) to determine whether outside temperature is below a low temperature threshold, based on information provided by the outer temperature sensor; and,7PRELIMINARY AMENDMENTAttorney Docket No.: Q244345 Appln. No.: Entry into National Stage of PCT/EP2017/067157S73) if the electronic control unit has determined that the outside temperature is below a low temperature threshold, to determine that for a current iteration, the cause of the blockage is presumably icing or fogging.
Regarding claim 14, Stam teaches a driving assistance system according to claim 13, further comprising a humidity sensor (32), and wherein the electronic control unit is further configured: S74) to determine whether dew point is reached; if the electronic control unit has determined that the outside temperature is below the low temperature threshold and that the dew point is not reached, to determine that for the current iteration, the cause of the blockage is presumably icing or fogging with a first probability (P1); and S75) if the electronic control unit has determined that the outside temperature is below the low temperature threshold and that the dew point is reached, to determine that for the current iteration, the cause of the blockage is presumably icing or fogging with a second probability (P2) which is higher than the first probability (P1).
Regarding claim 15, Stam teaches a driving assistance system according to claim 13, wherein the electronic control unit is further configured: S78) if the electronic control unit has determined that the outside temperature is above a low temperature threshold or dew point is not reached, to determine that for a current iteration, the cause of the blockage is presumably a sunset/sunrise situation or a uniform landscape situation.	
Regarding claim 16, Stam teaches a driving assistance system according to claim 12, wherein the electronic control unit is further configured, during an iteration, before determining whether it is day-time or night-time: S40) to detect lane markings in a last image of the sequence of images (Stam: Col. 16 Lines 27-35, Col. 19 Lines 52-59; if there are intermittent markings present in the image); and S45) if at least one lane marking is detected in the last image, to return to step S10 of image acquisition (Stam: Col. 16 Lines 27-35, Col. 19 Lines 52-59; if there are intermittent markings present in the image, like stripes in the middle of the lane, the likelihood of fog index is quickly decreased).
Regarding claim 17, Stam teaches a driving assistance system according to claim 12, wherein the electronic control unit is further configured, during an iteration, before determining whether it is day-time or night-time: S50) to detect whether there is an object on the road in front of the vehicle, using environment information other than information derived from the images (Stam: Col. 8 Lines 23-41, Col. 9 Lines 1-7; image acquired from an image sensor mounted in a controlled vehicle taken with a high sensitivity when none of the atmospheric conditions of interest are present and when no light sources from other objects or vehicles are present); S55) if the electronic control unit has detected that there is an object on the road in front of the vehicle, to return to step S10 of image acquisition (Stam: Col. 8 Lines 23-41, Col. 9 Lines 1-7;  the methods 
Regarding claim 18, Stam teaches a automated driving system according to claim 12, wherein the electronic control unit is further configured, when, during an iteration, a first cause of blockage has been detected: S90) to assess whether a blockage has been detected at least for each of last N1 iterations, and to assess whether the cause of the blockage has been determined to be presumably said first cause for at least N2 iterations during the last N1 iterations, N1 and N2 being predetermined numbers (Stam: Col. 8 Lines 33-41, Col. 19 Lines 30-40, Lines 52-67; upon detection of a blockage the above invention could be used to activate a cleaning; an equivalent series of images would have similar characteristics for atmospheric conditions of interest other than fog and the methods discussed herein for analyzing the images have equivalent application to all atmospheric conditions of interest), and, S110) if a blockage has been detected at least for each of last N1 iterations, and the cause of the blockage has been determined to be presumably the first cause for at least N2 iterations during the last N1 iterations, to trigger an action based on the determination that the cause of the blockage is said first cause (Stam: Col. 19 Lines 30-40, Lines 52-67; upon detection of a blockage the above invention could be used to activate a cleaning or contamination removal system such a wiper, washer, defroster, heater or combination thereof designed to remove contamination from a surface in the path of the view of the image sensor).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Camus US Publication Number 2009/0180682 A1 teaches image frequency with temperature threshold.
Hoke et al. US Publication Number 2017/0106721 A1 teaches dew point threshold.
Gage et al. US Publication Number 2018/0148008 A1 teaches sun sensor to detect sunrise or sunset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663